         Case 1:17-cv-06334-PGG Document 51 Filed 03/01/19 Page 1 of 1

                                                      USDC SDNY
                                                      DOCUMENT
UNITED STATES DISTRICT COURT                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                         DOC #:
                                                      DATE FILED: March 1, 2019
MARC S. KIRSCHNER, solely in his
capacity as Trustee of THE MILLENIUM
LENDER CLAIM TRUST,

                          Plaintiff,                                ORDER

            - against -                                       17 Civ. 6334 (PGG)

JPMORGAN CHASE BANK, N.A.;
JPMORGAN SECURITIES LLC;
CITIBANK GLOBAL MARKETS INC.;
CITIBANK, N.A.; BMO CAPITAL
MARKETS CORP.; BANK OF
MONTREAL; SUNTRUST ROBINSON
HUMPHREY, INC.; and SUNTRUST
BANK,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              Counsel for all parties are directed to appear before the Court for a pretrial

conference in accordance with Rule 16 of the Federal Rules of Civil Procedure on Thursday,

April 4, 2019 at 10:15 a.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.

              The Court directs the parties to consult its Individual Practices and model Case

Management Plan and Scheduling Order – both of which are available on the Court’s web site –

and submit a jointly proposed Case Management Plan.

Dated: New York, New York
       March 1, 2019
